Citation Nr: 1105729	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 
percent for spondylolisthesis at L4-5 with narrowing of disc 
space prior to April 13, 2010.

2.  Entitlement to a disability rating greater than 40 percent 
for spondylolisthesis at L4-5 with narrowing of disc space from 
April 13, 2010.

3.  Entitlement to an initial disability rating greater than 20 
percent for radiculopathy of the right lower extremity, 
associated with spondylolisthesis at L4-5 with narrowing of disc 
space.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to March 1946 and 
from September 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In 
July 2008, the RO awarded service connection for 
spondylolisthesis at L4-5 with narrowing of disc space, wherein 
an initial 20 percent disability rating was assigned.   In 
January 2009, the RO awarded service connection for radiculopathy 
of the right lower extremity, wherein an initial 10 percent 
disability rating was assigned.  The Veteran expressed 
disagreement with each initial disability rating and perfected a 
substantive appeal.  

During the pendency of this appeal, by rating action dated in 
February 2010, the RO increased the disability rating for the 
Veteran's radiculopathy of the right lower extremity to 20 
percent, effective as of August 7, 2007, the date of his initial 
claim.  Thereafter, in May 2010, the RO increased the disability 
rating for the spondylolisthesis at L4-5 with narrowing of disc 
space to 40 percent, effective as of April 13, 2010, the date of 
actual entitlement to an increase was shown.  Applicable law 
provides that absent a waiver, a claimant seeking a disability 
rating greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and 
that a claim remains in controversy where less than the maximum 
available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Veteran has not withdrawn the appeal as to either 
issue of a disability rating greater than assigned, therefore, 
they remain in appellate status.

The Board notes that in October 2007, the RO denied the Veteran's 
claim of entitlement to a compensable disability rating for 
asbestosis.  He filed a timely notice of disagreement in December 
2007 and a Statement of the Case was issued to him in July 2008.  
However, the Veteran did not submit a substantive appeal within 
one year of the notice of the October 2007 rating decision 
(November 2, 2008), therefore, the issue is not within the 
Board's jurisdiction and will not be discussed in the decision 
below.

The Board also notes that the Veteran's claims file contains a 
reference to a Virtual VA file for the Veteran dated in May 2009.  
This electronic file was checked for new or relevant information; 
however, a review of the electronic file revealed that it 
contained entirely duplicative information, such as a previous 
rating actions, cover sheets, and notice letters that are already 
contained in the claims file.

In August 2010, the Veteran had been scheduled to appear at a 
personal hearing over which a Veterans Law Judge of the Board 
would have presided while at the RO.  However, prior to the date 
of the hearing, in August 2010, the Veteran's representative 
notified the RO that the Veteran desired his request for a 
hearing to be withdrawn due to health concerns.  As such, his 
request for a hearing is deemed to be withdrawn.  See 38 C.F.R. § 
20.703 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In an Appeal To Board Of Veterans' Appeals (VA Form 9) dated in 
February 2010, the Veteran indicated that he had been receiving 
treatment from a Dr. H. at Appalachian Orthopedics Associates for 
pain radiating from his back to his right lower extremity.  A 
review of his claims file reveals that while there is an August 
2007 letter from a Dr. S. of Appalachian Orthopedics Associates 
contained in the record, there are no treatment records from Dr. 
H. of record, nor are there any treatment records from 
Appalachian Orthopedics Associates dated after August 2007 
contained in the claims file.

Additionally, in a Statement In Support Of Claim (VA Form 21-
4138) dated in February 2010, the Veteran indicated that he would 
be undergoing a magnetic resonance imaging (MRI) study of his 
back at a private concern and would be forwarding the results.  A 
review of his claims file reveals that results of a subsequent 
MRI study have not been associated with the record.

As such, the Board is of the opinion that the Veteran should be 
contacted so that he may provide information regarding treatment 
for his low back and associated lower extremity disorders (to 
include treatment with Dr. H. of Appalachian Orthopedics 
Associates and results of a private MRI study), so that any 
identified records of such treatment may be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran to 
ascertain if he has private treatment records 
for his service-connected spondylolisthesis 
at L4-5 with narrowing of disc space and 
associated radiculopathy of the right lower 
extremity with Dr. H. of Appalachian 
Orthopedics Associates or  any other private 
medical care provider (to include results of 
a private MRI study).  If an affirmative 
response is received, the Veteran should be 
requested to forward any such private 
treatment records to the RO/AMC, or the 
RO/AMC shall forward the Veteran an 
Authorization and Consent to Release 
Information to the VA (VA Form 21-4142), and 
obtain and associate with the claims file any 
identified private treatment records.  If a 
negative response is received from the 
Veteran or from any of the identified medical 
care providers, such should be indicated 
within the claims file.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



